HARALSON, J.
The rule is too well settled, to require further discussion, that the title to personal property may and will pass to a vendee, without fixing an absolute price, if the circumstances attending the transaction satisfactorily show that such was the intention of the contracting parties. And, if the articles sold, were to be afterwards weighed or measured, so as to adjust and fix accurately the price to be paid, and it is clear from the terms of the contract, that the parties intended that the sale .should be complete before the weighing or measuring should take place, the title to the property will be held to have passed before this was done. An acimaNdellvery of tlie property sold, such as the evidence, without conflict, establishes was done in this case, manifests an intention of the parties to effect a completed, sale, and the inventory provided to be afterwards taken, must be held to have had reference to the adjustment of the price, without the performance of which it was not completed, and not as a part of the contract of sale. So, the title passed at once ; and, if, for any reason, the inventory had not been afterwards taken, and the parties could not agree on the price, such happenings, as we have held, would have made no difference in the character of the transaction. — Foley v. Folrath, 98 Ala. 176 ; Greene v. Lewis, 85 Ala. 221; Wilkinson v. Williamson, 76 Ala. 168; Shealy v. Edwards, 73 Ala. 175 ; Allen v. Maury, 66 Ala. 10.
There was no error in the ruling of the court below.
Affirmed.